 Case 2:19-cv-10029-SFC-RSW ECF No. 1 filed 01/04/19         PageID.1   Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



ANITA LAMBERT,
                                                Case No. __________________
               Plaintiff,
                                                Hon. _________________
       v.

ROCCO CICCONE, D.D.S.,

               Defendant.


                     COMPLAINT AND JURY DEMAND

      Plaintiff Anita Lambert, by and through her attorneys, alleges as

follows:

                            JURISDICTION AND VENUE

      1.    Plaintiff Anita Lambert is an individual residing in the Lapeer,

Michigan.

      2.    Defendant Rocco Ciccone, D.D.S., is licensed to practice dentistry in

the State of Michigan, with his principle place of business in Lake Orion, County

of Oakland, Michigan.

      3.    At all relevant times, Defendant Ciccone employed Plaintiff Lambert

as defined by the Fair Labor Standards Act, 29 U.S.C. 203.

      4.    This Court has jurisdiction pursuant to 28 U.S.C. §1331 (federal
                                       1
 Case 2:19-cv-10029-SFC-RSW ECF No. 1 filed 01/04/19          PageID.2   Page 2 of 5




question), and the Fair Labor Standards Act of 1938, 29 U.S.C. §201, et seq.

      5.     Defendant resides and operates his business in this District; therefore,

venue is proper in the Eastern District of Michigan.

                                 ALLEGATIONS

      6.     This case is brought under the Fair Labor Standards Act (“FLSA”) for

a failure to pay overtime.

      7.     Plaintiff was employed by Defendant between October 2017 and

November 2018.

      8.     Plaintiff worked for Defendant Rocco Ciccone, D.D.S., during the

relevant time as an administrative assistant for his dental practice, which is located

in Oakland County, Michigan.

      9.     Plaintiff at all times performed secretarial functions that consisted of

filing claim forms with insurance companies, scheduling appointments, verifying

insurance coverage, and other tasks related to the function of a dental office.

      10.    Plaintiff had no responsibility for the hiring or firing of other

employees, nor did she have any other responsibilities that required her to exercise

managerial discretion.

      11.    At all times, Plaintiff was paid according to an hourly rate for hours

reported, up to forty hours per week.

      12.    Plaintiff regularly worked hours in excess of 40 hours per week, and

                                         2
 Case 2:19-cv-10029-SFC-RSW ECF No. 1 filed 01/04/19         PageID.3     Page 3 of 5




Defendant at all times knew that Plaintiff was performing work for his benefit during

these hours in excess of 40 in a work week.

      13.    Defendant knowingly and willfully failed to compensate Plaintiff for

the hours she worked above 40 hours in a work week.

      14.    Accordingly, Plaintiff seeks to recover her overtime pay, based on a

time-and-a-half calculation, earned between October 2017 and November 2018,

when she was employed by Defendant.

      15.    Plaintiff maintained and regularly updated records of the time she

performed work for Defendant.

      16.    Defendant’s office building maintains electronic records of the times

Plaintiff entered and exited the building that corroborate her hours worked.

      17.    Plaintiff’s work required her to regularly log into an insurance claims

system to process requests for payments from insurance companies for Defendant’s

dental practice, and these log-ins corroborate the time Plaintiff spent on work tasks

for Defendant in the hours before and after the dental office was open.

      18.    However, the pay checks Defendant issued to Plaintiff for any pay

period never compensated her for more than 40 hours of work in a one-week period.

      19.    At all times relevant, Plaintiff was compensated no more than $19 an

hour for her employment with Defendant.

      20.    At all times relevant, Defendant knowingly suffered Plaintiff to work

                                         3
 Case 2:19-cv-10029-SFC-RSW ECF No. 1 filed 01/04/19         PageID.4    Page 4 of 5




hours in excess of a forty-hour work week, but never compensated her for any of the

hours she worked in excess of 40 hours per week.

      21.   Plaintiff regularly raised with Defendant her dissatisfaction at not being

compensated for overtime work but no overtime pay was forthcoming.

     COUNT 1: VIOLATION OF THE FLSA FOR FAILURE TO PAY
                         OVERTIME

      22.   Plaintiff incorporates the above allegations by reference here.

      23.   Plaintiff brings this action under 29 U.S.C. § 216(b) of the FLSA,

because Defendant failed to compensate Plaintiff for overtime she was knowingly

suffered to work, despite otherwise treating her as an hourly employee not subject

to the administrative or executive exemptions of the FLSA.

      24.   Defendant’s violation of the FLSA’s overtime requirements was

willful, as Defendants were aware that during the period Plaintiff performance

clerical duties and regularly worked in excess of 40 hours per week.

      25.   Plaintiff is entitled to compensation for all overtime hours worked,

liquidated damages, attorneys’ fees and court costs.

                               RELIEF SOUGHT

       WHEREFORE, Plaintiff seeks the following:

      A.    An award of overtime wages under the FLSA;
      B.    An award of liquidated damages under the FLSA;
      C.    A declaratory judgment that the practices complained of are
            unlawful under the FLSA;
      D.    Interest and costs;
                                        4
 Case 2:19-cv-10029-SFC-RSW ECF No. 1 filed 01/04/19          PageID.5   Page 5 of 5




      E.     Attorneys’ fees under the FLSA; and
      F.     Any other relief the Court deems appropriate.


                                 Respectfully submitted by:

                                 PITT, McGEHEE, PALMER, & RIVERS, PC


                                 By: /s/ Robin B. Wagner (P79408)_______
                                 Robin B. Wagner (P79408)
                                 Attorney for Plaintiff
                                 117 West Fourth Street, Suite 200
                                 Royal Oak, Michigan 48067
                                 (248) 398-9800
                                 rwagner@pittlawpc.com

Dated: January 4, 2019


                        DEMAND FOR JURY BY TRIAL

      Plaintiff, by and through her attorneys, Pitt McGehee Palmer & Rivers, P.C.,

hereby demand a trial by jury of all issues in the within cause of action.

                                 Respectfully submitted by:

                                 PITT, McGEHEE, PALMER, & RIVERS, PC


                                 By: /s/ Robin B. Wagner (P79408)
                                 Robin B. Wagner (P79408)
                                 Attorneys for Plaintiff
                                 117 West Fourth Street, Suite 200
                                 Royal Oak, Michigan 48067
                                 (248) 398-9800
                                 rwagner@pittlawpc.com
Dated: January 2, 2019


                                         5
